Order entered October 7, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00522-CR

                           JAMES GAVIN OVERLOON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-00355-U

                                             ORDER
       The reporter’s record, requested on May 7, 2019, was due August 10, 2019. When it was

not filed, we notified court reporter Sasha Brooks by postcard dated August 14, 2019 and

directed her to file the reporter’s record by September 13, 2019. To date, the reporter’s record

has not been filed and we have had no communication from Ms. Brooks regarding this appeal.

       We ORDER the complete reporter’s record filed BY OCTOBER 25, 2019. We caution

Ms. Brooks that the failure to file the reporter’s record by that date will result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; and to counsel for all parties.




                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE